    Case 21-03000-sgj Doc 9 Filed 01/06/21             Entered 01/07/21 10:05:33            Page 1 of 10




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for Highland Capital Management, L.P.


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
Plaintiff,
                                                             §
                                                             §   21-03000-sgj
vs.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT FUND
                                                             §
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                             §
HIGHLAND INCOME FUND, NEXPOINT

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:41856.3 36027/002
    Case 21-03000-sgj Doc 9 Filed 01/06/21             Entered 01/07/21 10:05:33            Page 2 of 10




STRATEGIC OPPORTUNITIES FUND,
NEXPOINT CAPITAL, INC., AND CLO
HOLDCO, LTD.,

                                 Defendants.

             PLAINTIFF’S EMERGENCY MOTION FOR A TEMPORARY
             RESTRAINING ORDER AND PRELIMINARY INJUNCTION
          AGAINST CERTAIN ENTITIES OWNED AND/OR CONTROLLED BY
                           MR. JAMES DONDERO

        Highland Capital Management, L.P., the plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”) and the debtor and debtor-in-possession (the “Debtor”

or “Highland”) in the above-captioned chapter 11 case (“Bankruptcy Case”), by and through its

undersigned counsel, files this emergency motion (the “Motion”) seeking entry of a temporary

restraining order and a preliminary injunction enjoining Highland Capital Management Fund

Advisors, L.P. (“HCMFA”), NexPoint Advisors, L.P. (“NPA,” and together with HCMFA, the

“Advisors”), Highland Income Fund, NexPoint Strategic Opportunities Fund, NexPoint Capital,

Inc. (collectively, the “Funds”), and CLO Holdco, Ltd. (“CLO Holdco” and together with the

Advisors and the Funds, the “Defendants”) from: (a) interfering with or otherwise impeding,

directly or indirectly, the Debtor’s business, including but not limited to the Debtor’s (i)

management of the CLOs, 2 (ii) decisions concerning the purchase or sale of any assets on behalf

of the CLOs, or (iii) contractual right to serve as the portfolio manager (or other similar title) of

the CLOs; (b) otherwise violating section 362(a) of the Bankruptcy Code; (c) seeking to

terminate the portfolio management agreements and/or servicer agreements between the Debtor

and the CLOs (collectively, (a)-(c) constitute the “Prohibited Conduct”); (d) conspiring,

colluding, or collaborating with (x) Mr. Dondero, (y) any entity owned and/or controlled by Mr.


2
  Capitalized terms not otherwise defined in this Motion have the meanings ascribed to them in the Debtor’s
Memorandum of Law in Support of Its Motion for a Temporary Restraining Order and Preliminary Injunction
against Certain Entities Owned and/or Controlled by Mr. James Dondero filed contemporaneously with the Motion.

                                                      2
DOCS_NY:41856.3 36027/002
 Case 21-03000-sgj Doc 9 Filed 01/06/21             Entered 01/07/21 10:05:33        Page 3 of 10




Dondero, and/or (z) any person or entity acting on behalf of Mr. Dondero or any entity owned

and/or controlled by him, to, directly or indirectly, engage in any Prohibited Conduct; and (e)

engaging in any Prohibited Conduct with respect to any of the Successor Parties. In support of

the Motion, the Debtor respectfully states the following:

                                      JURISDICTION AND VENUE

        1.       This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334(b). The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

        2.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1409.

        3.       The predicates for the relief requested in the Motion are sections 105(a) and

362(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 7065 and 7001

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          RELIEF REQUESTED

        4.       The Debtor requests that this Court issue the proposed form of restraining order

attached as Exhibit A (the “Proposed Order”), pursuant to sections 105(a) and 362(a) of the

Bankruptcy Code and Rules 7001 and 7065 of the Bankruptcy Rules.

        5.       For the reasons set forth more fully in the Debtor’s Memorandum of Law in

Support of Its Motion for a Temporary Restraining Order and Preliminary Injunction against

Certain Entities Owned and/or Controlled by Mr. James Dondero (the “Memorandum of Law”)

filed contemporaneously with this Motion, the Debtor seeks injunctive relief enjoining

Defendants from (i) interfering with or impeding the Debtor’s business, and (ii) seeking to

terminate the Debtor’s management agreements with the CLOs. Absent injunctive relief, the

Debtor will be unable to control the CLOs in the same manner it always had and will forced to

manage the CLOs under a cloud of uncertainty created by the Defendants’ persistent implicit and



                                                   3
DOCS_NY:41856.3 36027/002
 Case 21-03000-sgj Doc 9 Filed 01/06/21           Entered 01/07/21 10:05:33       Page 4 of 10




explicit threats. Emergency relief is needed to avoid this immediate and irreparable harm that

will be caused to the Debtor.

        6.       In accordance with Rule 7007-1 of the Local Bankruptcy Rules of the United

States Bankruptcy Court for the Northern District of Texas (the “Local Rules”),

contemporaneously herewith and in support of this Motion, the Debtor is filing: (a) its

Memorandum of Law, (b) the Declaration of Mr. James P. Seery Jr. in Support of the Debtor’s

Motion for a Temporary Restraining Order against Certain Entities Owned and/or Controlled by

Mr. Dondero (the “Seery Declaration”), and (c) the Debtor’s Motion for Expedited Hearing on

Emergency Motion for a Temporary Restraining Order and Preliminary Injunction against

Certain Entities Owned and/or Controlled by Mr. James Dondero (the “Motion to Expedite”).

        7.       Based on the facts set forth in the Seery Declaration and the exhibits annexed

thereto, and the arguments contained in the Memorandum of Law, the Debtor is entitled to the

relief requested herein as set forth in the Proposed Order.

        8.       Notice of this Motion has been provided to Defendants. The Debtor submits that

no other or further notice need be provided.

        WHEREFORE, the Debtor respectfully requests that the Court (i) enter the Proposed

Order substantially in the formed annexed hereto as Exhibit A granting the relief requested

herein, and (ii) grant the Debtor such other and further relief as the Court may deem proper.




                                                 4
DOCS_NY:41856.3 36027/002
 Case 21-03000-sgj Doc 9 Filed 01/06/21    Entered 01/07/21 10:05:33   Page 5 of 10



Dated: January 6, 2021.            PACHULSKI STANG ZIEHL & JONES LLP
                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com
                                           hwinograd@pszjlaw.com

                                   -and-
                                   HAYWARD PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for Highland Capital Management, L.P.




                                           5
DOCS_NY:41856.3 36027/002
Case 21-03000-sgj Doc 9 Filed 01/06/21   Entered 01/07/21 10:05:33   Page 6 of 10




                               EXHIBIT A
    Case 21-03000-sgj Doc 9 Filed 01/06/21             Entered 01/07/21 10:05:33            Page 7 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                       §
                                                             §   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             §   Case No. 19-34054-sgj11
                                 Debtor.                     §
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
                                 Plaintiff,
                                                             §
                                                             §   21-03000-sgj
vs.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT FUND
                                                             §
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
HIGHLAND INCOME FUND, NEXPOINT                               §
                                                             §
STRATEGIC OPPORTUNITIES FUND,
                                                             §
NEXPOINT CAPITAL, INC., AND CLO
HOLDCO, LTD,                                                 §
                                                             §
                       Defendants.



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:41848.5 36027/002
    Case 21-03000-sgj Doc 9 Filed 01/06/21                  Entered 01/07/21 10:05:33             Page 8 of 10




     ORDER GRANTING DEBTOR’S MOTION FOR A TEMPORARY RESTRAINING
    ORDER AGAINST CERTAIN ENTITIES OWNED AND/OR CONTROLLED BY MR.
                           JAMES DONDERO

           The parties subject to this Temporary Restraining Order are: (1) Highland Capital

Management Fund Advisors, L.P., (2) NexPoint Advisors, L.P., (3) Highland Income Fund, (4)

NexPoint Strategic Opportunities Fund, (5) NexPoint Capital, Inc., and (6) CLO Holdco, Ltd.

(collectively, the “Defendants”).

           Having considered (a) the Debtor’s Motion for a Temporary Restraining Order and

Preliminary Injunction against Certain Entities Owned and/or Controlled by Mr. James

Dondero [Docket No. ___] (the “Motion”); 2 (b) the Declaration of James P. Seery, Jr. in

Support of the Debtor’s Motion for a Temporary Restraining Order against Certain Entities

Owned and/or Controlled by Mr. James Dondero [Docket No. ___] (the “Seery Declaration”),

and the exhibits annexed thereto; (c) the Debtor’s Memorandum of Law in Support of the

Debtor’s Motion for a Temporary Restraining Order against Certain Entities Owned and/or

Controlled by Mr. James Dondero [Docket No. ___]; (d) the allegations and relief sought in

Plaintiff Highland Capital Management, L.P.’s Verified Original Complaint for Declaratory and

Injunctive Relief [Docket No. 1]; and (e) all prior proceedings relating to this matter, including

the Hearing on the Restriction Motion; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

proceeding and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that injunctive relief is warranted under sections 105(a) and 362(a) of

the Bankruptcy Code and that the relief requested in the Motion is in the best interests of the


2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

                                                           2
    Case 21-03000-sgj Doc 9 Filed 01/06/21                Entered 01/07/21 10:05:33              Page 9 of 10




Debtor’s estate, its creditors, and other parties-in-interest; and this Court having found that the

Debtor’s notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and that no other notice need be provided; and this Court having

determined that the legal and factual bases set forth in the Motion establish good cause for the

relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor and for the reasons set forth in the record on

this Motion, it is HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein.

        2.       The Defendants are temporarily enjoined and restrained from: (a) interfering with

or otherwise impeding, directly or indirectly, the Debtor’s business, including but not limited to

the Debtor’s (i) management of the CLOs, (ii) decisions concerning the purchase or sale of any

assets on behalf of the CLOs, or (iii) contractual rights to serve as the CLOs’ portfolio manager

(or other similar title); (b) otherwise violating section 362(a) of the Bankruptcy Code; (c) seeking

to terminate the portfolio management agreements and/or servicing agreements between the

Debtor and the CLOs (collectively, (a)-(c) constitute the “Prohibited Conduct”); 3 (d) conspiring,

colluding, or collaborating with (x) Mr. Dondero, (y) any entity owned and/or controlled by Mr.

Dondero, and/or (z) any person or entity acting on behalf of Mr. Dondero or any entity owned

and/or controlled by him, to, directly or indirectly, engage in any Prohibited Conduct; and (e)

engaging in any Prohibited Conduct with respect to any of the Successor Parties.

        3.       All objections to the Motion are overruled in their entirety.

        4.       The Defendants are directed to (a) provide a copy of this Order to each of their

respective officers, directors, employees, and agents, and (b) file on the docket a sworn


3
 For the avoidance of doubt, this Order does not enjoin or restrain the Defendants from seeking judicial relief upon
proper notice or from objecting to any motion filed in the above-referenced bankruptcy case.

                                                         3
Case 21-03000-sgj Doc 9 Filed 01/06/21           Entered 01/07/21 10:05:33       Page 10 of 10




certification attesting to each Defendant’s compliance with the foregoing direction (including the

manner, date, and time of compliance) within twenty-four (24) hours of the Court’s filing of this

Order on the docket.

       5.      The Court shall retain exclusive jurisdiction with respect to all matters arising

from or relating to the implementation, interpretation, and enforcement of this Order.


                                   ### END OF ORDER ###




                                                4
